Order, Supreme Court, Suffolk County (Paul J. Baisley, J.), entered June 10, 1992, which, inter alia, ordered that defendant shall pay Lawrence & Lawrence, P. C., attorneys for plaintiff, the sum of $3,000 as and for a portion of the plaintiff’s legal fees, unanimously modified, on the law and the facts, the award of attorney’s fees is reduced to the amount of $2,000, and otherwise affirmed, without costs.
Absent any contested issues of fact warranting a hearing, we perceive no deficiency in the procedure employed in this case, where the issue of attorney’s fees was submitted to the court for determination on the papers submitted. Giving due consideration to the disparate financial circumstances of the respective parties, an award in the amount requested was appropriate (Hills v Hills, 182 AD2d 584). We discern no basis for the court’s award of fees in an amount greater than that requested by plaintiff, and modify accordingly. Concur — Murphy, P. J., Sullivan, Ross, Rubin and Tom, JJ.